DETAILED ACTION
This is a non-final, first office action on the merits. Claims 1-20 are pending. Claims 1-10 and 20 are provisionally elected without traverse as detailed below. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 and 20 (Species I) in the reply filed on 11/22/2021 is acknowledged. 
Claims 11-19 are drawn to a nonelected invention (Species II).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-10 and 20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1 and 20, the claim, when “taken as a whole,” is directed to the abstract idea of scheduling tasks to field professionals, the method comprising: 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1 and 20 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within certain methods of organizing human activity commercial interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, a processor and memory…… in claims 1 and 20.”
Furthermore, Examiner asserts that claim 20 also does not include limitations amounting to significantly more than the abstract idea. Although claim 20 includes a non-transitory computer-readable storage medium storing instructions that, when 
Claims 1 and 20 recite “storing and outputting.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, storing, processing, displaying/outputting data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic compute. 
As a result, Examiner asserts that claims 2-10 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1 and 20 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1 and 20 include various elements that are not directed to the abstract idea. These elements include a processor and memory.
Examiner asserts that a processor and memory do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 20 also does not include limitations amounting to significantly more than the abstract idea. Although claim 20 includes a non-transitory computer-readable storage medium storing instructions that, when executed by at least one processor, cause the at least one processor to perform a method for scheduling tasks to field professionals.
Claims 1 and 20 recite “storing and outputting.” The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, storing, processing, displaying/outputting data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces”, but merely call for performance of the claimed on a set of generic computer components.
In addition, (Fig. 33 and specification and paras [0430]-[0433])1, of the specification detail any combination of a generic computer system program to perform 
The computing elements with comprising: a processor and memory are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.2 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.3
Claims 2-10 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1 and 20. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of receiving a request to book a new appointment for a service; outputting a first booking response for the request, wherein the first booking response is determined using a multi-route model, wherein the multi-route model is configured to determine booking responses in multiple different ways; and verifying the first booking response based on a second booking response determined using the multi-route model are a known techniques. When viewed individually and as an ordered combination, these additional elements provide no more than appending the recited abstract idea to a computing devices for carrying out the recited abstract idea, and as evinced by Le et al. (US Pub. No. 2020/0184580) in view of Bruce Golden, S. Raghavan, and Edward Wasil et al. (The Vehicle Routing Problem: Latest Advances and New Challenges, ISBN: 978-0-387-77777-1, 2008 Springer Science), hereinafter Le et al., Fig. 7 demonstrates that it is well-understood, routine and conventional for computing devices, processors and memory, and computers and computer readable medium to be programmed to carry out or implement a set of instructions. Moreover, Wasil et al., pages 18 and 173-182 demonstrates that it 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US Pub. No. 2020/0184580) in view of Bruce Golden, S. Raghavan, and Edward Wasil et al. (The Vehicle Routing Problem: Latest Advances and New Challenges, ISBN: 978-0-387-77777-1, 2008 Springer Science).
Regarding claim 1, Ye discloses a method for scheduling tasks to field professionals, the method comprising:
receiving a request to book a new appointment for a service (see Ye, para [0017] receives a request for a probability of booking a listing on a given date; and para [0001] an online marketplace may provide a number of services (e.g., accommodations, tours, transportation) and allow users to reserve or "book" one or more service);
outputting a first booking response for the request, wherein the first booking response is determined using a multi-route model (see Ye, para [0075], wherein the first 
Le et al. fails to explicitly disclose determine booking responses in multiple different ways; and verifying the first booking response based on a second booking response determined using the multi-route model.
Analogous art Wasil et al. discloses wherein the multi-route model is configured to determine booking responses in multiple different ways (see Wasil, pages 508-510, wherein multiperiod planning and routing problem of technicians in the field, where we have to determine daily technician schedules and routes in order to meet customer visit requirements over a rolling horizon while minimizing transportation costs. Several routes are generated to serve clients within time window constraints. In our problem, there is no product to deliver but only services, and the routes are limited by the duration of a working day, not by the capacity of the vehicles. Different variants of the Periodic Vehicle Routing Problem (PVRP) and a classification, and proposed a heuristic for the tactical planning that considers only the scheduling of visits and their assignment to vehicles (sequencing decisions are left to an operational model); and
Analogous art Wasil et al. discloses verifying the first booking response based on a second booking response determined using the multi-route model (see Wasil, page 519, wherein client appointments and subject to a validity period of one day. Among 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the hierarchical generation of booking probability, to have included determine booking responses in multiple different ways; and verifying the first booking response based on a second booking response determined using the multi-route model because it would improve efficiencies through scheduling. Le discloses generating a cluster-level probability of booking a listing for a given date and a second machine learning model for generating a listing-level probability of booking the listing for the given or specified date, to generate a hierarchical booking probability (i.e., a multi-route model). Using the vehicle routing problem of Wasil would achieve a better productivity by reducing transportation time and increasing time spent by technicians at customer sites.
Regarding claim 2, Ye discloses the method of claim 1, wherein the second booking response is determined after the first booking response is outputted (see Ye, para [0012], wherein booking is for more than a predetermined number of nights, whether there is a special event in the area for a particular date).
Regarding claim 3, Ye discloses the method of claim 1, wherein the first and the second booking responses include different proposed times for providing the service 
Regarding claim 4, Ye discloses the method of claim 3, further comprising:
using a predictive machine learning algorithm to determine the first booking response (see Ye, para [0054], wherein a training label for the training data is positive if there is a booking that happened between a date on which the machine learning model is making the prediction and the given date).
Regarding claim 5, Ye discloses the method of claim 4, further comprising:
Le et al. fails to explicitly disclose initiating an action to improve the multi-route model when the first booking response is different than the second booking response.
Analogous art Wasil et al. discloses initiating an action to improve the multi-route model when the first booking response is different than the second booking response (see Wasil, pages 82-83, wherein attempts are made to improve the solution by moving a node from one schedule to another. If the proposed movement is valid for that node (i.e. moving node i to a schedules such that s ∈ Si) and if the move reduces the total distance, then the movement is immediately accepted. If there is an increase in the total distance, then the move is accepted if it is less than a certain threshold value. Otherwise, the node is not moved from its initial allocation. This process is continued and the threshold gradually reduced. The iterations terminate when it is no longer possible to make movements with positive cost savings. Chao et al. [14] also describe methods to improve this heuristic through capacity relaxation and post processing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the 
Regarding claim 7, Ye discloses the method of claim 3, further comprising:
Le et al. fails to explicitly disclose checking an actual assignment schedule of a plurality of field professionals to determine the second booking response.
Analogous art Wasil et al. discloses checking an actual assignment schedule of a plurality of field professionals to determine the second booking response (see Wasil, page 507, wherein Tang et al. [20] address a planned-maintenance scheduling problem that consists in determining, for each technician and each day of the scheduling horizon (1 or 2 weeks) the tasks to be performed and the sequence in which to perform them. They consider also the constraint of the workday duration limitations. In this problem, technicians are assigned to a geographic territory, so each scheduling problem of each technician is considered independently. The problem is modeled as a Multiple Tour Maximum Collection Problem with Time-Dependent rewards (MTMCPTD) and is solved by a tabu search heuristic. All tours start and end at the depot. The objective is to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the hierarchical generation of booking probability, to have included checking an actual assignment schedule of a plurality of field professionals to determine the second booking response because it would improve efficiencies through scheduling. Le discloses generating a cluster-level probability of booking a listing for a given date and a second machine learning model for generating a listing-level probability of booking the listing for the given or specified date, to generate a hierarchical booking probability (i.e., a multi-route model). Using the vehicle routing problem of Wasil would achieve a better productivity by reducing transportation time and increasing time spent by technicians at customer sites.
Regarding claim 8, Ye discloses the method of claim 7, further comprising:
Le et al. fails to explicitly disclose changing a scheduled assignment of at least one field professional when the first booking response is different than the second booking response.
Analogous art Wasil et al. discloses changing a scheduled assignment of at least one field professional when the first booking response is different than the second booking response (see Wasil, page 517, wherein on the basis of an initial plan over a horizon of P periods (P days) starting at period p (initially p = 1), the plan of day p is executed. Then, at period p + 1 (after the first period), we have to solve a modified 
• Some demands have been satisfied during period p 
• Some resources are now outdated (those associated with the previous period)
• New demands have been generated for the new, extended horizon
We propose to use this partial solution to help solve the whole new problem. We apply this idea to the memetic algorithm, and also to the column generation approach. Each method requires some specific adaptations, and also some updates concerning new resources, new demands, and the deletion of outdated resources (those associated with period p)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the hierarchical generation of booking probability, to have included changing a scheduled assignment of at least one field professional when the first booking response is different than the second booking response because it would improve efficiencies through scheduling. Le discloses generating a cluster-level probability of booking a listing for a given date and a second machine learning model for generating a listing-level probability of booking the listing for the given or specified date, to generate a hierarchical booking probability (i.e., a multi-route model). Using the vehicle routing problem of Wasil would achieve a better productivity by reducing transportation time and increasing time spent by technicians at customer sites.
Claims 6 rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US Pub. No. 2020/0184580), in view of Bruce Golden, S. Raghavan, and Edward Wasil et .
Regarding claim 6, Ye discloses the method of claim 5, wherein the action, as set forth above with claim 5.
Le et al. and Wasil et al. combined fail to explicitly disclose wherein includes updating the predictive machine learning algorithm with the second booking response.
Analogous art Adibowo et al. discloses the action includes updating the predictive machine learning algorithm with the second booking response (see Adibowo, para [0036] Upon parsing the text “Feb 22”, the machine learning system identifies a date and assumes it is the closest date to fill in the year, and upon parsing the text “postponed to Feb 26” and with the information of an appointment on Feb 22, the machine learning system proposes a change of appointment date (or creation of a new appointment, depending on whether there was a “Tender Close” appointment for Feb 22 in the user's on-device calendar)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the hierarchical generation of booking probability, to have included the action includes updating the predictive machine learning algorithm with the second booking response because it would improve efficiencies through scheduling. Le discloses modifies one or more of the parameters. If the manager accepts the request (or the client accepts the proposed alternative), then the transaction module 212 updates an acceptance status associated with the request and the time-expiring inventory to indicate that the request .
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US Pub. No. 2020/0184580), in view of Bruce Golden, S. Raghavan, and Edward Wasil et al. (The Vehicle Routing Problem: Latest Advances and New Challenges, ISBN: 978-0-387-77777-1, 2008 Springer Science), and further in view of Petroulas et al. (US Pub. No. 20200334585).
Regarding claim 9, Ye discloses the method of claim 1, wherein the request, as set forth above with claim 1.
Le et al. and Wasil et al. combined fail to explicitly disclose wherein includes a user-related time constraint and the method includes confirming that the first booking response comply with the user-related time constraint before outputting the first booking response.
Analogous art Petroulas et al. discloses wherein the request includes a user-related time constraint and the method includes confirming that the first booking response comply with the user-related time constraint before outputting the first booking response (see Petroulas, abstract, wherein the booking requests including requestor constraint information regarding one or more constraints provided by the booking requestor including a predefined service period, and retrieve venue constraint information from a database, the venue constraint information including venue spatial information and furniture spatial information, wherein the allocation module executes an allocation algorithm that utilizes the booking information and the venue constraint 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the hierarchical generation of booking probability, to have included wherein the request includes a user-related time constraint and the method includes confirming that the first booking response comply with the user-related time constraint before outputting the first booking response because it would improve efficiencies through scheduling. Le discloses modifies one or more of the parameters. If the manager accepts the request (or the client accepts the proposed alternative), then the transaction module 212 updates an acceptance status associated with the request and the time-expiring inventory to indicate that the request was accepted. Using the allocation of resources for defined spaces and time periods of Petroulas would achieve a better productivity by reducing transportation time and increasing time spent by technicians at customer sites.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US Pub. No. 2020/0184580), in view of Bruce Golden, S. Raghavan, and Edward Wasil et al. (The Vehicle Routing Problem: Latest Advances and New Challenges, ISBN: 978-0-387-77777-1, 2008 Springer Science), and further in view of Gary et al. (US Pub. No. 20140229560).
Regarding claim 10, Ye discloses the method of claim 1, wherein the request, as set forth above with claim 1.
Le et al. and Wasil et al. combined fail to explicitly disclose includes a user-related time preference and the method includes determining the first and second booking responses based on the user-related time preference.
Analogous art Gary et al. discloses wherein a user-related time preference and the method includes determining the first and second booking responses based on the user-related time preference (see Gary, para [0036] a first user may use the user application to create an appointment, including two or more possible appointment times. The appointment and possible appointment times may be sent to a plurality of other users. The other users may select a preferred appointment time, indicate a preference about each appointment time, or otherwise. A scheduling service may be configured to receive the other user selections and provide the user selections to the first user. The first user may then select an appointment time based on the user selections).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Le, regarding the hierarchical generation of booking probability, to have included wherein a user-related time preference and the method includes determining the first and second booking responses based on the user-related time preference because it would improve efficiencies through scheduling. Le discloses modifies one or more of the parameters. If the manager accepts the request (or the client accepts the proposed alternative), then the transaction module 212 updates an acceptance status associated with the request and the time-expiring inventory to indicate that the request was accepted. Using the 
Regarding claim 20 is rejected based upon the same rationale as the rejection of claims 1, respectively, since it is the non-transitory computer-readable storage medium claim corresponding to the method claims. Claim 20 recites additional feature computer readable medium and storing (see George, para [0136]). 
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US Pub No. 2006/0242154; US Pat No. 5,848,395; US Pub No. 2014/0032261; US Pub No. 2019/0353494; US Pub No. 2017 /0083873; US Pub No. 2017/0357914; US Pub No. 2014/0095241; US Pub No. 2012/0203457; US Pub No. 2005/0119927; WIPO WO 00/34908; US Pat No. 5,093,813; Duygu Yengin et al. (Characterizing the Shapley value in fixed-route traveling salesman problems with appointments, Int J Game Theory (2012) 41:271–299); Duygu Yengin et al. (Appointment Games in Fixed-Route Traveling Salesman Problems and the Shapley Value, September 14, 2009); Peter M. Vanden Bosch and Dennis C. Dietz et al. (Scheduling and Sequencing Arrivals to an Appointment System, Journal of Service Research, Volume 4, No. 1, August 2001); and Arthur V. Hill (An Experimental Comparison of Human Schedulers and Heuristic Algorithms for the Traveling Salesman Problem, 1982).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        12/4/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in (Fig. 33 and specification and paras [0430]-[0433]). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        2 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        3 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.